


Exhibit 10.18

 

CINTAS CORPORATION
RESTRICTED STOCK AGREEMENT

 

AGREEMENT made this      day of                           , 20     between
CINTAS CORPORATION, a Washington corporation, (“Cintas” or the “Company”) and
                                  (“Participant”).  Hereinafter this Restricted
Stock Agreement referred to as the “Agreement”.

 

Cintas has adopted the 2005 Equity Compensation Plan (the “Plan”).  Capitalized
terms used and not otherwise defined herein shall have the meaning ascribed
thereto in the Plan.

 

Pursuant to the Plan, the Committee appointed by the Board of Directors has
determined that it is in the best interest of Cintas and its stockholders to
issue this Agreement in order to provide the Participant with additional
remuneration for services rendered, to encourage Participant to remain in the
employ of Cintas and to increase Participant’s personal interest in the
continued success and progress of Cintas.

 

Cintas and Participant therefore agree as follows:

 

1.             Grant.  The Company hereby awards to the Participant under the
Plan as a separate incentive and not in lieu of any salary or other compensation
for his or her services, an Award of Restricted Stock as set forth in the Grant
Schedules (later defined) attached to this Agreement, subject to all of the
terms and conditions in the Agreement and the Plan.  An initial Grant Schedule
shall be attached to this Agreement containing the terms and conditions of the
initial grant of Restricted Stock.  Subsequent grants of Restricted Stock, if
any, shall be set forth on additional Grant Schedules setting forth the terms
and conditions of each subsequent grant (each a “Grant Schedule” and
collectively the “Grant Schedules”) and shall be attached to this Agreement by
Participant and Cintas and shall become a part of this Agreement.

 

2.             Vesting Schedule.

 

(a)           Service.  The Restricted Stock shall vest in accordance with the
vesting schedule set forth on the Grant Schedules attached hereto.  If
Participant is a Covered Employee under Section 162(m) of the Code,
Participant’s vesting of the Restricted Stock shall be contingent on
certification by the Committee of the Participant’s satisfaction of grant
performance goals.  The Participant ceases to be employed with the Company or
its Subsidiaries on the later of (A) the date that is the last day of any
statutory notice of termination period applicable to the Participant pursuant to
applicable employment standards legislation, and (B) the date that is designated
by the Company or any Subsidiary as the last day of the Participant’s employment
with the Company or any Subsidiary, and the date that the Participant ceases to
be employed by the Company or its Subsidiaries specifically does not mean the
date on which any period of reasonable notice that the Company or any Subsidiary
may be required at law to provide to the Participant expires.

 

(b)           Leave of Absence.  Unless otherwise determined by the Committee,
an authorized leave of absence pursuant to a written agreement or other leave
entitling the Participant to reemployment in a comparable position by applicable
law shall not constitute a termination of employment for purposes of the Plan
unless the Participant does not return at or before the end of the authorized
leave or within the period for which re-employment is guaranteed by applicable
law.

 

3.             Forfeiture.  Notwithstanding any default provision in the Plan to
the contrary, subject to all applicable laws, if the Participant ceases to be
employed by the Company or its Subsidiaries for any reason (including, but
without limitation, death, Disability, or Retirement) before the occurrence of
the

 

--------------------------------------------------------------------------------


 

Vesting Date (as defined in the Grant Schedules attached hereto), any unvested
Restricted Stock shall be forfeited to the Company.

 

4.             Issuance of Restricted Stock.

 

(a)           Status as a Creditor. Unless and until Restricted Stock has vested
in accordance with the Agreement, the Participant will have no settlement right
with respect to any Restricted Stock. Prior to settlement of any vested
Restricted Stock, the vested Restricted Stock will represent an unfunded and
unsecured obligation of the Company, payable (if at all) only from the general
assets of the Company. The Participant is an unsecured general creditor of the
Company, and settlement of Restricted Stock is subject to the claims of the
Company’s creditors.

 

(b)           Issuance and Custody. Upon issuance of the Restricted Stock, the
stock certificate or certificates representing such Restricted Stock shall be
registered in the name of Participant.  Until the Restricted Stock is fully
vested, certificates representing the Restricted Stock shall bear a restrictive
legend to the effect that ownership of the Restricted Stock and the enjoyment of
all rights appurtenant thereto are subject to the restrictions, terms and
conditions provided in the Plan and this Agreement.  Such certificates shall
remain in the custody of the Company, and Participant shall deposit with the
Company stock powers or other instruments of assignment, each endorsed in blank,
so as to permit re-transfer to the Company of all or any portion of the
Restricted Stock that shall be forfeited or otherwise not become vested in
accordance with the Plan and this Agreement.  In addition, any additional shares
of common stock or other securities that the Participant may become entitled to
receive with respect to the Restricted Stock pursuant to a stock dividend, stock
split, combination of shares, recapitalization, merger, consolidation,
separation or reorganization or any other change in the capital structure of the
Company shall be subject to the same restrictions as the Restricted Stock under
this Agreement and the Plan.

 

(c)           Delivery of Certificate.  As soon as practicable after vesting and
subject to the withholding referred to in Section 5, the Company shall deliver
to Participant a certificate(s) issued in Participant’s name for the Restricted
Stock covered by this Agreement.

 

5.             Responsibility for Taxes & Withholding.  Regardless of any action
the Company or any of its Subsidiaries takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
items related to the Participant’s participation in the Plan and legally
applicable to the Participant (“Tax-Related Items”), the Participant
acknowledges that the ultimate liability for all Tax-Related Items is and
remains the Participant’s responsibility and may exceed the amount actually
withheld by the Company or any of its Subsidiaries.  The Participant further
acknowledges that the Company and/or its Subsidiaries (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect to the Restricted Stock, including, but not
limited to, the grant, vesting or settlement of the Restricted Stock, the
issuance of Shares upon settlement of the Restricted Stock, the subsequent sale
of Shares acquired pursuant to such issuance and the receipt of any dividends
and/or dividend equivalents; and (2) do not commit to and are under no
obligation to structure the terms of any Award to reduce or eliminate
Participant’s liability for Tax-Related Items or achieve any particular tax
result.  Further, if the Participant becomes subject to tax in more than one
jurisdiction between the Grant Date and the date of any relevant taxable event,
the Participant acknowledges that Company and/or its Subsidiaries may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

 

Prior to any relevant taxable or tax withholding event, as applicable, the
Participant will pay or make adequate arrangements satisfactory to the Company
and/or its Subsidiaries to satisfy all Tax-Related Items.  In this regard, the
Participant authorizes the Company and/or its Subsidiaries, or their

 

2

--------------------------------------------------------------------------------


 

respective agents, at their discretion, to satisfy the obligations with regard
to all Tax-Related Items by withholding from proceeds of the Shares acquired
upon vesting/settlement of the Restricted Stock either through a voluntary sale
or through a mandatory sale arranged by the Company (on Participant’s behalf
pursuant to this authorization).

 

To avoid negative accounting treatment, the Company and/or its Subsidiaries may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates.

 

If the Obligation for Tax-Related Items is not satisfied by withholding from the
proceeds of the Shares, the Participant authorizes the Company and/or its
Subsidiaries, or their respective agents, at their discretion, to satisfy the
obligation with regard to all Tax-Related Items by one or a combination of the
following:

 

(a)           withholding from the Participant’s wages or other cash
compensation paid to the Participant by the Company and/or its Subsidiaries; or

 

(b)           withholding in Shares to be issued upon vesting/settlement of the
Restricted Stock.

 

Finally, the Participant shall pay to the Company and/or its Subsidiaries any
amount of Tax-Related Items that the Company and/or its Subsidiaries may be
required to withhold or account for as a result of the Participant’s
participation in the Plan that cannot be satisfied by the means previously
described.   The Company may refuse to issue or deliver the Shares or the
proceeds of the sale of Shares , if the Participant fails to comply with the
Participant’s obligations in connection with the Tax-Related Items

 

If the obligation for Tax-Related Items is satisfied by withholding in Shares,
for tax purposes, the Participant is deemed to have been issued the full number
of Shares attributable to the vested Restricted Stock, notwithstanding that a
number of Shares are held back solely for the purpose of paying the Tax-Related
Items due as a result of any aspect of the Participant’s participation in the
Plan.

 

6.             Rights as Stockholder.  Upon issuance, the Participant shall have
the rights of a stockholder of the Company with respect to voting such Shares
and distributions on such Shares, if any.  Until the Restricted Stock has
vested, Participant shall have no right to sell or assign the Restricted Stock
except as specifically set forth in this Agreement and the Plan.

 

7.             Acknowledgments.  The Participant acknowledges and agrees to the
following:

 

(a)           The Plan is discretionary in nature and the Committee may amend,
suspend, or terminate it at any time.

 

(b)           The grant of the Restricted Stock is voluntary and occasional and
does not create any contractual or other right to receive future grants of
Restricted Stock, or benefits in lieu of Restricted Stock even if Restricted
Stock has been granted repeatedly in the past.

 

(c)           All determinations with respect to such future Restricted Stock,
if any, including but not limited to, the times when the Restricted Stock shall
be granted or when the Restricted Stock shall vest, will be at the sole
discretion of the Committee.

 

(d)           The Participant’s participation in the Plan is voluntary.

 

3

--------------------------------------------------------------------------------


 

(e)           The value of the Restricted Stock is an extraordinary item of
compensation, which is outside the scope of the Participant’s employment
contract (if any), except as may otherwise be explicitly provided in the
Participant’s employment contract (if any).

 

(f)            The Restricted Stock is not part of normal or expected
compensation or salary for any purpose, including, but not limited to,
calculating termination, severance, resignation, redundancy, end of service, or
similar payments, or bonuses, long-service awards, pension or retirement
benefits.

 

(g)           The future value of the Shares is unknown and cannot be predicted
with certainty.

 

(h)           No claim or entitlement to compensation or damages arises from the
termination or forfeiture of the Award, termination of the Plan, or diminution
in value of the Restricted Stock or Shares and the Participant irrevocably
releases the Company and its Subsidiaries from any such claim that may arise.

 

(i)            Neither the Plan nor the Restricted Stock shall be construed to
create an employment relationship where any employment relationship did not
otherwise already exist.

 

(j)            Nothing in the Agreement or the Plan shall confer upon the
Participant any right to continue to be employed by the Company or any
Subsidiary or shall interfere with or restrict in any way the rights of the
Company or the Subsidiary, which are hereby expressly reserved, to terminate the
employment of the Participant under applicable law.

 

(k)           The transfer of the employment of the Participant between the
Company and any one of its Subsidiaries (or between Subsidiaries) shall not be
deemed a termination of service.

 

(l)            Nothing herein contained shall affect the Participant’s right to
participate in and receive benefits under and in accordance with the then
current provisions of any pension, insurance or other Participant welfare plan
or program of the Company or any Subsidiary.

 

(m)          The Company is not providing any tax, legal or financial advice,
nor is the Company making any recommendations regarding the Participant’s
participation in the Plan, or the Participant’s acquisition or sale of the
underlying Shares.  The Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.

 

(n)           The Company reserves the right to impose other requirements on
participation in the Plan, on the Restricted Stock and on any Shares acquired
under the Plan, to the extent the Company determines it is necessary or
advisable in order to comply with applicable laws or facilitate the
administration of the Plan, and to require the Participants to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

 

8.             Changes in Stock.  In the event that as a result of a stock
dividend, stock split, reclassification, recapitalization, combination of Shares
or the adjustment in capital stock of the Company or otherwise, or as a result
of a merger, consolidation, spin-off or other reorganization, the Company’s
Shares, shall be increased, reduced or otherwise changed, the Restricted Stock
shall be adjusted automatically consistent with such change to prevent
substantial dilution or enlargement of the rights granted to, or available for,
the Participant hereunder.

 

4

--------------------------------------------------------------------------------


 

9.             Address for Notices.  Unless Cintas notifies the Participant in
writing of a different procedure or address, any notice or other communication
to Cintas with respect to this Agreement shall be in writing and shall be
delivered personally or sent by first class mail, postage prepaid, or overnight
courier to the following address:

 

Cintas Corporation

6800 Cintas Boulevard

P.O. Box 625737

Cincinnati, Ohio 45262-5737

USA

Attn: Treasurer

 

Any notice or other communication to the Participant with respect to this
Agreement shall be in writing (including electronically as provided in
Section 20) and shall be delivered personally, or shall be sent by first class
mail, postage prepaid, or overnight courier to the Participant’s address as
listed in the records of Cintas on the Grant Date, unless Cintas has received
written notification from the Participant of a change of address.

 

10.           Transferability.  The Participant shall have no right to sell,
assign, transfer, pledge or otherwise encumber the Restricted Stock in any
manner until the Shares are issued to Participant upon settlement.  Following
settlement and issuance of Shares, in the event the Company permits Participant
to arrange for sale of Shares through a broker or another designated agent of
the Company, Participant acknowledges and agrees that the Company may block any
such sale and/or cancel any order to sell placed by the Participant, in each
case if the Participant is not then permitted under the Company’s insider
trading policy to engage in transactions with respect to securities of the
Company.  If the Committee determines that the ability of the Participant to
sell or transfer Shares is restricted, then the Company may place a restrictive
legend or stop transfer notation on any certificate that may be issued to
represent such Shares or on its books with respect to such Shares.  If a legend
or stop transfer notation is placed on any certificate or the Company’s books
with respect to the Participant’s Shares, the Participant may only sell such
Shares in compliance with such legend or notation.

 

11.           Participant Employment.  Nothing contained in this Agreement, and
no action taken by Cintas or the Committee with respect hereto, shall confer or
be construed to confer on the Participant any right to continue in the employ of
the Company or interfere in any way with the right of the Company to terminate
Participant’s employment at any time, with or without cause.

 

12.           Binding Agreement.  Subject to the limitation on the
transferability of this Award contained herein, the Agreement shall be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.

 

13.           Plan Governs.  This Agreement is subject to all terms and
provisions of the Plan.  In the event of a conflict between one or more
provisions of the Agreement and one or more provisions of the Plan, the
provisions of the Plan shall govern.  The terms and provisions of the Plan and
the Agreement shall govern all grants of Restricted Stock referenced in any and
all Grant Schedules which may be attached to this Agreement.

 

14.           Governing Law and Forum.  This Agreement shall be construed in
accordance with and governed by the laws of the State of Ohio, United States of
America, regardless of the law that might be applied under principles of
conflict of laws.  Each party irrevocably submits to the general jurisdiction of
the state and U.S. federal courts located in the State of Ohio in any action to
interpret or enforce the

 

5

--------------------------------------------------------------------------------


 

Agreement and irrevocably waives any objection to jurisdiction that such party
may have based upon inconvenience of forum.

 

15.           Captions.  Captions provided herein are for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.

 

16.           Severability.  In the event that any provision in this Agreement,
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of the Agreement.

 

17.           Modifications to the Agreement.  The Agreement constitutes the
entire understanding of the parties on the subjects covered.  The Participant
expressly warrants that he or she is not executing the Agreement in reliance on
any promises, representations, or inducements other than those contained
herein.  Modifications to the Agreement can be made only in an express written
contract executed by a duly authorized officer of the Company.

 

18.           Amendment, Suspension or Termination of the Plan.  By accepting
this Award, the Participant expressly warrants that he or she has received a
right to an equity based award under the Plan, and has received, read, and
understood a description of the Plan.  The Participant understands that the Plan
is discretionary in nature and may be modified, suspended, or terminated by the
Company at any time.

 

19.           Compliance with Laws and Regulations; General Restrictions on
Delivery of Shares.  The Participant understands that the vesting of the
Restricted Stock under the Plan and the issuance, transfer, assignment, sale, or
other dealings of the Shares shall be subject to compliance by the Company (or
any Subsidiary) and the Participant with all applicable requirements under the
laws, rules, and regulations of the country of which the Participant is a
resident.  Furthermore, the Participant agrees that he or she will not acquire
Shares pursuant to the Plan except in compliance with all under the laws, rules,
and regulations of the country of which the Participant is a resident.

 

The Company shall not be required to transfer or deliver any Shares or dividends
or distributions relating to such Shares until it has been furnished with such
opinions, representations or other documents as it may deem necessary or
desirable, in its discretion, to insure compliance with any applicable laws of
the Securities and Exchange Commission or any other governmental authority
having jurisdiction under the Plan or over the Company, the Participant, or the
Shares or any interests therein.  The Award of Restricted Stock evidenced by the
Agreement is also subject to the condition that, if at any time the Committee
administering the Plan shall determine, in its discretion, that the listing,
registration or qualification of the Shares (or any capital stock distributed
with respect thereto) upon the NASDAQ (or any other securities exchange or
trading market) or under any United States state or Federal law or other
applicable Rule, or the consent or approval of any governmental regulatory body,
is necessary or desirable as a condition of, or in connection with, the granting
of the Award of Restricted Stock evidenced by the Agreement or the issuance,
transfer or delivery of the Shares (or the payment of any dividends or other
distributions related to the Shares), the Company shall not be required to
transfer or deliver any Shares or dividends or distributions relating to such
Shares unless such listing, registration, qualification, consent or approval
shall have been effected or obtained to the complete satisfaction of the
Committee and free of any conditions not acceptable to the Committee.

 

20.           Authorization to Release and Transfer Necessary Personal
Information.  The Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of his or her
personal data by and among, as applicable, the Company and the Subsidiaries for
the exclusive purpose of implementing, administering and managing the
Participant’s participation in the

 

6

--------------------------------------------------------------------------------


 

Plan. The Participant understands that the Company and the Subsidiaries may hold
certain personal information about the Participant  including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social security number (or any other social insurance or national identification
number), salary, nationality, job title, number of Restricted Stock and/or
Shares held and the details of all Restricted Stock or any other entitlement to
Shares awarded, cancelled, vested, unvested or outstanding for the purpose of
implementing, administering and managing the Participant’s participation in the
Plan (the “Data”).  The Participant understands that the Data may be transferred
to the Company or any of the Subsidiaries, or to any third parties assisting in
the implementation, administration and management of the Plan, that these
recipients may be located in the Participant’s country or elsewhere, and that
any recipients’ country (e.g., the United States) may have different data
privacy laws and protections than the Participant’s country.  The Participant
understands that he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting his or her local human
resources representative.  The Participant authorizes the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing his or her
participation in the Plan, including any requisite transfer of such Data to a
broker or other third party assisting with the administration of Restricted
Stock  under the Plan or with whom Shares acquired pursuant to the vesting of
the Restricted Stock or cash from the sale of such Shares may be deposited. 
Furthermore, the Participant acknowledges and understands that the transfer of
the Data to the Company or the Subsidiaries, or to any third parties is
necessary for his or her participation in the Plan.  The Participant understands
that Data will be held only as long as is necessary to implement, administer and
manage his or her participation in the Plan.  The Participant understands that
he or she may, at any time, view the Data, request additional information about
the storage and processing of the Data, require any necessary amendments to the
Data or refuse or withdraw the consents herein by contacting his or her local
human resources representative in writing.  The Participant further acknowledges
that withdrawal of consent may affect his or her ability to vest in or realize
benefits from the Restricted Stock, and his or her ability to participate in the
Plan.  For more information on the consequences of refusal to consent or
withdrawal of consent, the Participant understands that he or she may contact
his or her local human resources representative.

 

21.           Electronic Delivery and Execution.  The Participant hereby
consents and agrees to electronic delivery of any documents that the Company may
elect to deliver (including, but not limited to, plan documents, prospectus and
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports, and all other forms of communications)
in connection with this and any other Award made or offered under the Plan. The
Participant understands that, unless revoked by the Participant by giving
written notice to the Company pursuant to the Plan, this consent will be
effective for the duration of this Agreement. The Participant also understands
that he or she will have the right at any time to request that the Company
deliver written copies of any and all materials referred to above. The
Participant hereby consents to any and all procedures the Company has
established or may establish for an electronic signature system for delivery and
acceptance of any such documents that the Company may elect to deliver, and
agree that his or her electronic signature is the same as, and will have the
same force and effect as, his or her manual signature.  The Participant consents
and agrees that any such procedures and delivery may be affected by a third
party engaged by the Company to provide administrative services related to the
Plan.

 

22.           Stock Power.  Participant shall be required to execute an
irrevocable stock power in connection with the granting of Restricted Stock to
Participant.  Participant acknowledges that this stock power shall give Cintas
the right to sell or redeem any Shares which are issued to Participant upon
settlement, in order to pay tax or other obligations relating to the issuance or
sale of any Shares issued in settlement of the Restricted Stock or to satisfy
any other obligations Participant may have to Cintas.

 

7

--------------------------------------------------------------------------------


 

23.           Appendix.  Notwithstanding any provision of this Agreement to the
contrary, this Restricted Stock grant and the Shares acquired under the Plan
shall be subject to any and all special terms and provisions as set forth in the
Appendix, if any, for the Participant’s country of residence.

 

24.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be an original for all purposes but all of
which taken together shall constitute but one and the same instrument.

 

IN WITNESS WHEREOF, Cintas has caused this Agreement to be executed, and
Participant has signed this Agreement, as of the date first above written.

 

 

CINTAS CORPORATION

 

ACCEPTED

on behalf of the Compensation Committee of the Board of Directors of Cintas
Corporation

 

Participant

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Social Security Number:

 

 

8

--------------------------------------------------------------------------------


 

GRANT SCHEDULE

 

Participant Name:

 

Grant Date:

 

Number of Shares of Restricted Stock Granted:

 

Vesting Schedule/Vesting Date:

 

--------------------------------------------------------------------------------


 

STOCK POWER

 

For Value Received, the undersigned,
                                                       , hereby sells, assigns
and transfers to Cintas Corporation,
                                                     (        ) Shares of the
Common Stock of Cintas Corporation, a corporation organized under the laws of
Washington (the “Company”), registered in the name of
                                                       on the books of the
Company and do hereby irrevocably constitute and appoint any Vice President or
the Treasurer of Cintas Corporation as attorney-in-fact to transfer the said
stock on the books of the Company with full power of substitution in the
premises.

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

In the Presence of

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------

 
